OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the petition dismissed.
United Environmental Techniques, Inc. sued to compel the State Department of Health to grant it a hearing with respect to the Department’s revocation of the provisional approval for United to operate an asbestos training facility (10 NYCRR 73.8 [a]). Supreme Court granted the petition and the Appellate Division affirmed. This Court granted leave to appeal, and we now reverse. Because United Environmental Techniques, Inc. is a foreign corporation which has failed to file an amended certificate to do business in New York, as required by Business Corporation Law § 1309, it lacked capacity to sue in New York (Business Corporation Law § 1312 [a]) and the courts below should not have ruled on the merits of this matter.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur in memorandum.
Order reversed, etc.